Citation Nr: 9923479	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic renal failure, 
claimed as secondary to service connected hypertension.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for chronic renal failure.  He filed a timely notice of 
disagreement, and was sent a statement of the case.  He then 
perfected his appeal by filing a timely substantive appeal.  
He also requested personal hearings before RO and Board 
personnel.  An RO hearing was afforded him in June 1998, and 
he testified at a Board hearing in May 1999.  

At his May 1999 Board hearing, the veteran testified 
regarding several issues, including service connection for 
angina, endopericarditis, retinopathy, impotency, and a 
gastrointestinal disability.  He also requested an increased 
rating for his service connected hypertension.  However, as 
the Board's jurisdiction is clearly limited under the law to 
issues on appeal, these issues cannot be adjudicated at this 
time.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999).  
Nevertheless, by having voiced an intent to seek veterans' 
benefits under the applicable laws and regulations, the 
veteran has entered informal claims on these issues.  
38 C.F.R. § 3.155 (1998).  The RO is invited to handle these 
claims as the law dictates.  Regarding the issue of service 
connection for retinopathy, this claim was granted by the 
RO's November 1997 rating decision and, there being a result 
fully favorable to the veteran, this issue is resolved.  
Henderson v. West, 11 Vet. App. 245, 246-47 (1998); Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The veteran is service connected for hypertension.  

2.  The preponderance of the evidence establishes that the 
veteran's chronic renal failure is proximately due to or 
results from hypertension.  


CONCLUSION OF LAW

Service connection for chronic renal failure is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for chronic renal 
failure, which he claims is secondary to his service 
connected hypertension.  The veteran was granted service 
connection for hypertension by a September 1993 RO rating 
decision.  

The veteran was afforded a September 1993 VA medical 
examination.  He reported a history of hypertension, but with 
no related kidney damage.  He was physically examined by a VA 
physician, but no special tests were performed, according to 
the examination report.  The physician diagnosed 
hypertension, with "no evidence of organ damage."  

Another VA medical examination was afforded the veteran in 
August 1995, at which time he again denied any kidney 
complications related to his hypertension.  The VA examiner 
evaluated the veteran, but performed no special tests.  No 
kidney disease or renal failure was noted at that time.  

Subsequent to his 1993 grant of service connection for 
hypertension, the veteran has received several diagnoses of, 
and treatment for, chronic renal failure.  An August 1995 VA 
medical center hospitalization summary noted a diagnosis, 
based on a renal consultation, of chronic renal failure.  
"Small kidneys" were also noted at this time.  An August 
1996 letter from Dr. R.G., M.D., a private physician who had 
treated the veteran for four months, indicated moderate 
kidney failure.  A June 1997 VA medical center discharge 
summary listed a diagnosis of chronic renal insufficiency, 
and recommended follow-up care at the VA renal clinic.  
Finally, an August 1997 private hospital admission note 
indicated a diagnosis of renal failure, and recommended the 
veteran see a kidney specialist upon discharge.  These 
medical treatment records also reflect diagnoses of poly-
substance abuse, human immunodeficiency virus (HIV) 
infection, hepatitis, and psychiatric disabilities.  

In March 1996, the veteran filed a claim for service 
connection for chronic renal failure.  The RO considered the 
evidence and issued a September 1996 rating decision denying 
the veteran's claim.  He then initiated this appeal.  

In the course of his appeal, the veteran has argued that his 
chronic renal failure is proximately due to or the result of 
service connected hypertension, and that the medical evidence 
supports his contention.  To address this question, the RO 
has obtained private and VA medical treatment records.  

An October 1995 VA treatment note reflected a diagnosis of 
"severe hypertension with nephrotic syndrome and renal 
compromise." The doctor recommended the veteran maximize his 
hypertension treatment.  

A March 1996 private doctor's clinical notes reflected a 
diagnosis of chronic renal failure secondary to drug use.   
The doctor stated the veteran should "control hypertension" 
as part of his treatment for chronic renal failure.  

A VA medical center treatment summary from October 1997 
stated the veteran's chronic renal failure was "probably 
secondary to HIV or possible heroin nephropathy or 
hypertension nephropathy."  His acute renal failure was 
"likely secondary to hypovolemia."  

A December 1997 private hospital discharge summary noted the 
veteran was examined by a kidney specialist, Dr. H.H.C., 
M.D., who diagnosed chronic renal failure of 
"multifactorial" origin.  The listed factors included HIV 
infection, cocaine abuse, and hypertension.  Dr. C. later 
filed a January 1998 written statement reflecting chronic 
renal failure "secondary to hypertension [and] HIV," for 
which the veteran will need hemodialysis.  

Also of record is a hand-written statement on stationary from 
a private medical clinic, with an illegible signature.  The 
letter states the veteran is under the author's care for 
"renal failure, hypertension induced."  

A note from Dr. G., M.D., a private doctor, reflected the 
veteran's admission in November 1997 to a private state 
hospital for treatment of "chronic renal failure due to his 
hypertension primarily and HIV secondarily."  

In June 1998, the RO forwarded the evidence of record to Dr. 
M.K.H., a VA medical doctor and chief of the renal division 
at the local VA medical center.  He reviewed the evidence of 
record and offered his medical opinion.  He first stated that 
the small size of one of the veteran's kidneys "is against 
HIV nephropathy."  He then noted it was possible for the 
veteran to have hypertensive disease or renal disease 
"related to intravenous drug use."  Ultimately, however, 
Dr. H. could not at the time offer an opinion as to the 
origin of the veteran's renal disease, although if he had a 
family history of renal disease, "this would be in favor of 
hypertensive disease rather than drug [use] or HIV disease."  

In January 1999, the veteran was again admitted to a private 
medical hospital for treatment of a hypertensive emergency.  
The discharge summary noted the presence of "end-stage renal 
disease secondary to hypertension."  

The veteran was admitted to another private hospital in 
February 1999 for treatment of end-stage renal disease, and a 
clinical notation by Dr. S., M.D., described this as 
"secondary to hypertension."  

Also in February 1999, the veteran was treated by Dr. J.H.K., 
M.D., who noted "increased blood pressure related to renal 
failure."  

The veteran was afforded a hearing before a member of the 
Board in May 1999.  He testified, accompanied by his mother, 
that his doctors have informed him that his chronic renal 
failure is due to his hypertension, for which he is service 
connected.  

Analysis

Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection is also warranted 
for a disability which is proximately due to or the result of 
a service connected disability.  38 C.F.R. § 3.310 (1998).  
In evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

In the present case, the veteran seeks service connection for 
chronic renal failure, which he asserts is the result of his 
service connected hypertension.  He has presented numerous 
medical records, both VA and private, which support a current 
diagnosis of chronic renal failure.  The only two exceptions 
are the VA medical examinations of September 1993 and August 
1995, at which time no kidney disease of any kind was noted.  
However, both these examination reports explicitly state no 
"special tests" were performed at the time, and the text of 
these reports does not otherwise indicate any laboratory 
studies, such as blood and/or urine testing, were ordered.  
Thus, it is questionable whether the examiners evaluated the 
veteran for kidney failure at that time.  Also, these VA 
examinations predate the vast majority of the veteran's 
multiple diagnoses of chronic renal failure, so it is 
entirely possible the veteran's kidney disease was not 
sufficiently manifest at the time of these examinations for 
it to be conclusively diagnosed.  As the most recent VA and 
private medical records indicate a current diagnosis of 
chronic renal failure, that disability is established.  

In order for service connection to be awarded, the veteran 
must also establish that his chronic renal failure is 
proximately due to or the result of his service connected 
hypertension.  38 C.F.R. § 3.310 (1998).  Several medical 
opinions have been offered in that regard.  While some of 
them list hypertension as the only cause of the veteran's 
renal failure, others also list other factors, including HIV 
infection and intravenous drug use, for which the veteran is 
not service connected.  A March 1996 private doctor's 
clinical notes listed drug use as the cause of the veteran's 
renal failure, and did not mention his hypertension.  
However, this same doctor wrote the veteran should "control 
hypertension" as part of his treatment for chronic renal 
failure, creating the inference of a medical nexus.  

Although the various medical opinions of record list several 
factors as the cause of the veteran's chronic renal failure, 
none explicitly rule out hypertension.  38 C.F.R. § 3.310 
requires that the service connected disability be the 
proximate cause of the claimed secondary disability, but does 
not require it to be the sole and exclusive cause.  The VA 
has a general duty to read statutes and regulations such that 
"interpretive doubt is . . . resolved in the veteran's 
favor."  Brown v. Gardner, 115 S.Ct. 552, 555 (1994).  Dr. 
H.C.C., a private kidney specialist who examined the veteran 
in December 1997, described the etiology of the veteran's 
chronic renal failure as "multifactorial," and understood 
in this way, the various medical opinions of record are not 
in conflict.  Most of these opinions list hypertension as 
either the sole or a contributing cause of the veteran's 
chronic renal failure, and none explicitly rule it out.  
While several non-service connected disabilities also 
contributed to the veteran's chronic renal failure, the 
medical evidence is clear that hypertension played a role.  
In light of 38 U.S.C.A. § 5107(b), this evidence is 
sufficient to establish hypertension as a proximate cause of 
the veteran's chronic renal failure, and thus service 
connection for this disability is warranted.  



ORDER

Service connection is warranted for chronic renal failure.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

